Citation Nr: 1230104	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-32 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for cellulitis of the bilateral feet.

2.  Entitlement to service connection for cellulitis of the bilateral feet.

3.  Entitlement to service connection for a left ankle disability, to include osteomylitis.

4.  Entitlement to an initial compensable rating for cherry hemangioma.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran had a hearing before the Board in March 2012 and the transcript is of record.

With regard to the left ankle claim, the Board notes the RO characterized the issue as entitlement to service connection for left ankle osteomylitis.  The Veteran's claim, however, indicates he is seeking service connection for any and all residuals of an in-service left ankle injury, which he claims is manifested by limited motion, pain, and osteomylitis.  The record indicates various left ankle diagnoses, such as osteomylitis and Achilles tendinitis.  The claim, therefore, cannot be considered limited to the one diagnosis and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for angioedema and entitlement to an increased rating for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Entitlement to service connection for a left ankle disability and cellulitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A November 1994 rating decision denied service connection for cellulitis of the bilateral feet, finding no evidence of a current disability; the Veteran did not appeal this decision and it is now final. 

2.  Evidence received since the final November 1994 rating decision is new and material and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's cherry hemangioma is manifested by red lesions no larger than .25 sq. cm. on the neck, left upper thigh, abdomen, back, and buttocks with intermittent irritation, itchiness, and pain with sweating affecting no more than 3% of his total body and 0% of his exposed surface area.  


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim seeking entitlement to service connection for cellulitis of the bilateral feet have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  The criteria for an initial compensable disability rating for cherry hemangioma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DC 7819 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in July 2008 and August 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence, to include how disability ratings and effective dates are determined. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims were readjudicated by the RO numerous times, most recently in November 2011, to ensure consideration of all evidence at the agency of original jurisdiction (AOJ).  The Veteran waived any deficiencies in timing and/or content of notice, to the extent there were any, during his March 2012 hearing.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The RO provided the Veteran appropriate VA examinations in 2007, 2009 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

New and Material Evidence

The Veteran claimed entitlement to service connection for cellulitis of the bilateral feet in August 1994, indicating the condition was first diagnosed while on active duty do to chronic blisters from wearing too tight boots.

The RO denied the claim in a November 1994 rating decision finding that, although the Veteran was treated in-service for cellulitis, the condition resolved, and there was no current evidence indicative of chronic residuals.  The Veteran never appealed this decision.

When the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

Since November 1994, the file contains VA outpatient treatment records, private treatment records, VA examinations and the Veteran's statements all indicating continuous and chronic problems with his feet.  The new medical evidence indicates sometimes these problems are in fact diagnosed as cellulitis, such as in a February 1996 treatment record and a February 2008 private hospitalization record, but other times no cellulitis is found, such as in the October 2007 VA examination report.

Although not dispositive, the evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.

Increased Ratings 

In general, disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, which is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained more thoroughly below, staged ratings are not appropriate here because the Veteran's disability has been consistent throughout time.  

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, or if a Veteran was previously evaluated under Diagnostic Codes 7801-7805 and requests review under the new criteria.  Neither situation applies in this case and the revised regulations are not for consideration.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The RO assigned an initial noncompensable rating for the Veteran's cherry hemangioma under diagnostic code (DC) 7819, benign skin neoplasms.  Under DC 7819, the disability is directed to be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7819 (2008).

The Veteran has indicated he uses various topical creams and remedies for his cherry hemangiomas.  He claims the red lesions cause pain and irritation especially on sweating and with clothes.  VA examinations were afforded to the Veteran in October 2007, February 2009, and January 2010. 

In October 2007, the examiner noted red lesions on the Veteran's trunk and right thigh less than two to three millimeters in diameter totaling less than 1% of total body surface area and 0% of exposed body surface area.  

In February 2009, the examiner diagnosed the Veteran with cherry hemangiomas with eight separate hemangiomas varying from 1 millimeter to 5 millimeters on his chest and mid-abdomen.  The examiner also noted one 3 millimeter hemangiomas on the Veteran's back, and one on his left inner thigh, measuring at 5 to 7 millimeters.  All hemangiomas were described as stable and non-tender totaling 3% of unexposed body surface area and 0% of exposed body surface area.  

Most recently, the Veteran was afforded a VA examination in January 2010 where the examiner noted the Veteran's complaints of two of the lesions around his abdomen getting irritated when wearing clothes or with sweating.  He also noted tags on his buttocks that were burned off in January 2009, leaving a healed crusted lesion with some hypo-pigmentation.  On examination, the examiner noted one lesion on his neck 1 cm x .2cm; one on the left thigh measuring .5 cm x .5 cm, and several on his abdomen and back measuring at less than .1 cm.  Overall, the examiner found the Veteran's hemangioma to be about 3% of his total unexposed body surface area and 0% of his exposed body surface area.  The examiner again noted the Veteran's complaints of occasional irritation, but found no evidence of functional impairment.

The Veteran contends his hemangiomas are painful especially with clothes and on sweating.

In short, the medical evidence indicates the Veteran's hemangiomas do not affect any part of his exposed body surface area and no more than 3% of his unexposed body surface area with small lesions ranging in size from .1 sq. cm. to .25 sq. cm.  The Veteran complains of pain and irritation, but only on his waist line due to his clothes rubbing up against the lesions and on sweating.

The Veteran's cherry hemangiomas are to be rated based on whatever arguably applicable skin diagnostic code is most beneficial.  See 38 C.F.R. § 4.118, DC 7819.  

DC 7800 is applicable for disfigurement of the head, face or neck and provides for a compensable (10 percent) rating where there is one "characteristic" of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

There are eight characteristics of disfigurement, to include a scar 5 or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; skin texture abnormal in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurate and inflexible in an area exceeding six square inches.  Id. at Note (1).

While at least one of the Veteran's cherry hemangiomas is noted to be on his neck, no examiner noted disfiguring characteristics of the neck lesion.  While the Veteran has some hypo-pigmentation on his buttocks where the tags were burned off, this would not be relevant to application of DC 7800.  Thus, DC 7800 would not provide for a compensable rating here.

Scars rated under DCs 7801, 7802, 7803, 7804 or 7805 provide for a compensable (10 percent) rating if the scar is deep or cause limited motion and exceeds 6 square inches (39 sq. cm) (DC 7801), is superficial, but is at least 144 square inches (929 sq. cm.) (DC 7802); is superficial, but unstable (DC 7803), is superficial, but painful on examination (DC 7804), or causes limitation of function (DC 7805).   38 C.F.R. § 4.118, DCs 7801-05.  A superficial scar is one not associated with soft tissue damage and an unstable scar is one with frequent loss of covering of skin over the scar.  See, e.g., 38 C.F.R. § 4.118, DC 7803, Notes (1) and (2).

None of the Veteran's cherry hemangiomas exceed 6 square inches nor are any of them described as deep or unstable.  The January 2010 VA examiner noted the Veteran's complaints of occasional irritation on sweating, but found no actual pain on examination or functional limitation.  Accordingly, a compensable rating is also not warranted under any of the scar diagnostic codes or for limitation of function.

The Board has considered the Veteran's complaints of pain and irritation due to the hemangiomas.  Diagnostic Code 7806, for dermatitis or eczema, provides for a 10 percent rating where the condition affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A compensable rating is also not warranted under DC 7806, however, because the Veteran's cherry hemangiomas only affect 3 percent of his total body surface area; the Veteran has denied the use of any steroid treatment; and the evidence does not show the Veteran ever used systemic therapy.    

In short, the medical evidence shows the Veteran's cherry hemangiomas affect less than 5% of his total body surface area, with small lesions no bigger than .25 sq. cm.  Although some lesions are occasionally irritated with sweating or with clothes, no medical professional ever noted a painful lesion on examination or functional impairment.  

The rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected cherry hemangiomas.  There are higher ratings available, but the Veteran's condition is not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating is not warranted.


ORDER

New and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for cellulitis of the bilateral feet and to that extent the appeal is granted.

Entitlement to an initial compensable rating for cherry hemangioma is denied.


REMAND

The Veteran claims he has chronic bilateral feet and left ankle conditions that began in the military.  Specifically, the Veteran claims he was given too tight boots, which caused chronic blisters, infections and ankle injuries.

The Veteran was treated in June 1978 for pain in the left ankle due to injury.  At that time, the service treatment records indicate he had swelling, mild tenderness, and diffuse blisters on both heels.  The Veteran was also treated at that time for cellulitis of the left ankle extending from an open blister and referred to the hospital for further treatment.  Service treatment records indicate the Veteran had chronic problems with his feet.  He was treated for athlete's foot, blisters, tinea pedis and rashes of his feet in 1977, 1978, 1981, 1985, 1989.  The Veteran's November 1993 and March 1994 separation examinations, however, found no foot or ankle abnormality at that time.  A history of cellulitis of the feet was noted, but found to have resolved.

After service, the Veteran testified his feet and left ankle continued to cause him problems, and the medical records confirm continuous treatment since his separation in 1994.  The records, however, conflict as to the Veteran's appropriate diagnoses, to include diagnoses through the years of cellulitis with lymphangitis, gout, Achilles tendonitis, and osteomylitis.  The Veteran was recently hospitalized in February 2008 for an infected abscess.  On admission, he was diagnosed with cellulitis and hypertension, but on discharge, the diagnosis had been changed to osteomylitis.  

In light of the Veteran's in-service treatment, his testimony of continuous symptoms, and the medical evidence indicating continuous problems with varying diagnoses, a VA examination is necessary to clarify the Veteran's current left ankle and bilateral feet diagnoses and ascertain the etiology of each diagnosis found.  

The VA is to also take this opportunity to obtain any and all recent VA and private medical treatment records not currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any and all private or VA treatment received for his feet or left ankle since April 2011.  After release forms are obtained, obtain the Veteran's medical records from any identified private provider.  VA records from April 2011 to the present must also be obtained. All efforts to obtain medical records must be fully documented, and the VA facility must provide a negative response if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for dermatology and orthopedic examinations to determine the current nature and likely etiology of any diagnosed bilateral feet or left ankle disability(ies), to include cellulitis, tendonitis, or osteomylitis.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiners in conjunction with the examinations.  If the examiners do not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiners are to list any and all applicable diagnoses of the Veteran's bilateral feet and left ankle and address the likely etiology of each diagnosis rendered.

Specifically, each examiner is to address the following:  

(a)  Does the Veteran have cellulitis of the bilateral feet, osteomylitis of the left ankle, tendonitis of the left ankle, or any other disability affecting the feet and/or left ankle?  If so, identify the specific diagnoses.    

(b)  If the answer to (a) is yes, answer the following:  is it at least as likely as not (50 percent probability) that any currently diagnosed bilateral feet or left ankle disability was incurred in or is otherwise directly related to service, to include his claimed tight boots, the June 1978 left ankle injury, June 1978 treatment for cellulitis, or subsequent problems with blisters, tinea pedis, or athlete's foot?  

The examiners are also to address and reconcile the conflicting medical evidence in this case regarding the Veteran's current diagnoses and likely etiology of any diagnosed disabilities.

3. After the above is complete, readjudicate the Veteran's claims.  If either of the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


